    Case 2:15-cr-00289-ILRL-DEK Document 610 Filed 01/07/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                 CRIMINAL ACTION

VERSUS                                                   NO. 15-289

ANDRE DOMINICK, LISA VACCARELLA,                         SECTION: “B”(3)
AND DEBRA BECNEL

                                    ORDER

     IT IS HEREBY ORDERED that a hearing with Counsel for Defendant

Andre Dominick and the Government will be held on Wednesday,

January   9,   2019,    at   1:00   p.m.    with   undersigned   to   discuss

Defendant’s transfer to Marshal’s custody and other pertinent

issues.

     New Orleans, Louisiana, this 7th day of January, 2019.




                                    ___________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                      1
